Opinion issued April 2, 2009










In The
Court of Appeals
For The
First District of Texas




NO. 01–06–00303–CV




SUZANNE M. ROMANO, Appellant

V.

WELLS FARGO BANK, N.A., Appellee




On Appeal from the County Civil Court at Law No. 1
Harris County, Texas
Trial Court Cause No. 856,630




MEMORANDUM OPINIONOn December 22, 2008, this Court reinstated the appeal and ordered that
appellant, Suzanne M. Romano, file her brief within 30 days.  Appellant did not do
so.  Accordingly, on March 2, 2009, the Clerk of this Court notified appellant that her
appeal could be dismissed for want of prosecution if she did not file her brief and a
motion for extension of time to file same by 5:00 p.m. on March 23, 2009.  Appellant
did not file her brief or a motion for extension by that date.  See Tex. R. App. P.
38.8(a) (failure of appellant to file brief).
          Accordingly, the appeal is dismissed for want of prosecution for appellant’s
failure timely to file a brief.  See Tex. R. App. P. 42.3(b) (allowing involuntary
dismissal of case).  Any pending motions are denied as moot.
PER CURIAM
Panel consists of Justices Taft, Bland, and Sharp.